             Case 6:18-cv-02057-BR     Document 1       Filed 11/28/18     Page 1 of 4




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
AMY E. POTTER
amy.potter@usdoj.gov
Assistant United States Attorney
405 E. 8th Street, Suite 2400
Eugene, Oregon 97401-2708
Telephone: (541) 465-6771
Attorneys for the United States



                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION

UNITED STATES OF AMERICA,                                 6:18-cv-02057-MA

       Plaintiff,

        v.                                                COMPLAINT

935 SW 7th Street, Newport, OR,
Lincoln County, State and District of
Oregon, Real Property with Buildings,
Appurtenances, and Improvements, in rem,

       Defendant.



       Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Amy E. Potter, Assistant United States Attorney, for its Complaint in

rem for forfeiture, alleges:

                                           COUNT 1

                                                I.

       This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to


Complaint in rem for Forfeiture                                                            Page 1
             Case 6:18-cv-02057-BR          Document 1   Filed 11/28/18     Page 2 of 4




21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.

                                                 II.

       Defendant, in rem, 935 SW 7th Street, Newport, OR, Lincoln County, State and District

of Oregon, Real Property with Buildings, Appurtenances, and Improvements, (herein after

known as “935 SW 7th Street”) and more particularly described as

             Lot 10, Block 81, BAYLEY AND CASE’S THIRD ADDITION TO NEWPORT,
             Lincoln County, Oregon

is now and during the pendency of this action will be within the jurisdiction of this Court.

                                                 III.

       Defendant, in rem, 935 SW 7th Street, represents property involved in Copyright

Infringement in violation of 18 U.S.C. § 2319, and is forfeitable to the United States pursuant to

the provisions of 18 U.S.C. § 2323 and 18 U.S.C. § 981(a)(1)(C), as more particularly set forth in

the declaration of Keith Druffel, Special Agent, Internal Revenue Service-Criminal

Investigations (IRS-CI), marked as Exhibit A, attached and fully incorporated herein by this

reference.



                                              COUNT II

                                                 IV.

       This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.

                                                 V.

       Defendant, in rem, 935 SW 7th Street, is now and during the pendency of this action will

be within the jurisdiction of this Court.

Complaint in rem for Forfeiture                                                                Page 2
            Case 6:18-cv-02057-BR        Document 1      Filed 11/28/18      Page 3 of 4




                                                VI.

        Defendant, in rem, 935 SW 7th Street, constitutes property, real or personal, involved in a

money laundering transaction or attempted transaction or property traceable to money laundering

offenses, in violation of 18 U.S.C. § 1957 and is therefore subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(A), as more particularly set forth in the declaration of Keith Druffel,

Special Agent, IRS-CI marked as Exhibit A, attached and fully incorporated herein by this

reference

        WHEREFORE, plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of 935 SW 7th Street, in rem; that due notice be given to all interested

persons to appear and show cause why forfeiture of this defendant, in rem, should not be

decreed; that due proceedings be had thereon; that this defendant be forfeited to the United

States; that the Plaintiff United States of America be awarded its costs and disbursements

incurred in this action.

DATED: November 28, 2018.                     Respectfully submitted,

                                              BILLY J. WILLIAMS
                                              United States Attorney

                                              s/ Amy E. Potter
                                              AMY E. POTTER
                                              Assistant United States Attorney




Complaint in rem for Forfeiture                                                                 Page 3
           Case 6:18-cv-02057-BR            Document 1     Filed 11/28/18    Page 4 of 4




                                           VERIFICATION




        I, Keith Druffel, declare under penalty of perjury, pursuant to the provisions of

28 U.S.C. Section 1746, that I am a Special Agent with the Internal Revenue Service-Criminal

Investigations and that the foregoing Complaint in rem for Forfeiture is made on the basis of

information officially furnished and upon the basis of such information the Complaint in rem for

Forfeiture is true as I verily believe.



                                          s/ Keith Druffel
                                          KEITH DRUFFEL
                                          Special Agent
                                          Internal Revenue Service-Criminal Investigations




Complaint in rem for Forfeiture                                                              Page 4
